DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 9/21/2020.
Claims 28-29 have been added.
Claims 2, 6. 10, 12, 16, 18, 22 and 24 have been amended.
Objection to claims 2, 10, 16, and 22 is withdrawn in view of the Applicant’s amendment. 
Claims 1-25 and 28-29 remain pending and have been examined.

Information Disclosure Statement
The information disclosure statements filed on 09/21/2020 has been placed in the application file and the information referred to therein has already been considered. 

Response to Arguments
Applicant’s arguments filed on 9/21/2020, in particular on pages 10-13, have been fully considered but they are not persuasive. For example:
At Remarks page number 11, Applicant traverses 112f claim interpretation for claims 1-4, and indicates that “the present application as filed provides ample description for the support…”.
In response, the recited claim language, e.g., “a model tool to: generate…”; “a model comparator to compare…”;  “a correction generator to generate…”;  “a metrics aggregator to consolidate…”;  “a multidimensional database to store…”; “a metric collector to collect…”; and “a monitoring engine to collect…” in claims 1-4, does not recite sufficient structure to perform the claimed function. The recited terms in the claims, e.g., “a model tool”, “a model comparator”, “a correction generator” do not have specific structures, but are considered as generic placeholders. Therefore, the recited claim limitations have to be interpreted based on the specification/figures for the structure to perform the claimed function.
At Remarks page number 13-14, Applicant submits that “none of the cited references teach or suggest generating an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model, as set forth in the apparatus of claim 1.”. More specifically, Applicant submits that “Buck fails to teach or suggest such a correction generator. Instead, Buck mentions 
However, Examiner respectfully disagrees. It is noted that claim language merely specifies a development environment or a testing environment, but does not explicitly disclose the definition about the development and testing environment. Therefore, it can be reasonable interpreted as development or testing conditions/settings for performing different usages (e.g., “AT-HOME”, “COMMUTE-TO-WORK”). It can be seen that Buck’s resource usage adjustment/recommendation including reducing resources adjusts the different conditions/environments for operating e.g., mobile device. The resource usage  is part of the condition/environment for operating Buck’s mobile device. Therefore Buck resource adjustment feature teaches the limitation about generating an actionable recommendation (resource adjustment) to adjust the at least one of the development environment or a test a testing environment (resource condition/setting for different usage situation).
At Remarks page number 15-17, Applicant submits that “none of the cited references teach or suggest generating an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model, as set forth in the apparatus of claim 9.”. More specifically, Applicant submits that “Buck fails to teach or suggest such a correction generator. Instead, Buck mentions monitoring communication using a mobile device and adjusting battery usage of the mobile device”
However, Examiner respectfully disagrees. As discussed above, Buck’s resource that is required to operate the mobile device is the part of conditions/environment for operating the mobile deice. It can be seen that Buck’s resource usage adjustment/recommendation including reducing resources adjusts the different conditions/environments for operating e.g., mobile device. Therefore Buck resource adjustment feature teaches the limitation about generating an actionable recommendation (resource adjustment) to adjust the at least one of the development environment or a test a testing environment (resource condition/setting for different usage situation).
Moreover, Buck discloses monitoring mobile device activities (step 1920), comparing the monitored activities with the usage model to determine deviations (step 1925) and then generating recommendation - whether usage of the resource should be reduced (step 1930). 
At Remarks page number 17-19, Applicant submits that “none of the cited references teach or suggest generating an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model, as set forth in the apparatus of claim 15.”. More specifically, Applicant submits that “Buck fails to teach or suggest such a correction generator. Instead, Buck mentions monitoring communication using a mobile device and adjusting battery usage of the mobile device”
However, Examiner respectfully disagrees. As discussed above, Buck’s resource that is required to operate the mobile device is the part of conditions/environment for operating the mobile deice. It can be seen that Buck’s Figure19 illustrates the steps monitoring mobile device activities (step 1920), comparing the monitored activities with the usage model to determine deviations (step 1925) and then generating recommendation - whether usage of the resource should be reduced (step 1930). Therefore, Buck discloses the limitation about generating an actionable recommendation (resource adjustment) to adjust the at least one of the development environment or a test a testing environment.
At Remarks page number 19-22, in regarding to claims 21 and 29, Applicant submits that none of the cited references teach or suggest generating an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model, as set forth in the apparatus of claims in claims 21 and 29. 
However, Examiner respectfully disagrees. Please see the response for claims 1, 6 and 19 addressed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “means for process data…”, “means for generating…”, “means for comparing…” and ““means for generating…” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a model tool to: generate…”; “a model comparator to compare…”;  “a correction generator to generate…”;  “a metrics aggregator to consolidate…”;  “a multidimensional database to store…”; “a metric collector to collect…”; and “a monitoring engine to collect…” in claims 1-4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 7, 9-10, 13, 15-16, 19, 21-22, 25, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (Maurice Kyojin Chu, US2014/0359584A1) in view of Pulfer (Roladn Pulfer, US2007/0162496A1), and further in view of Buck (Brian James Buck, US2017/0339636A1).
With respect to claims 1, 9, 15, 21, and 29, Chu discloses:
An apparatus/product/method (i.e., “system and method “, see paragraph [0002-3] and Fig.1; “computer-readable storage medium”, see paragraph [0004]) comprising: 
a data processor (i.e., “processor”, see Fig.1, item 142) to process data corresponding to events occurring with respect to a software application in i) at least one of a development environment or a testing environment (i.e., “generated remotely and provided to the local client”, see paragraph [0042]) and ii) a production environment (i.e., “generating, by a processor, metrics regarding use of the application on a device. The metrics include data that is indicative of a plurality of states of the application and transitions between the states during execution of the application”, see paragraph [0002]); 

a model tool (i.e., “Usage Model generator”, see Fig.1, item 142) to: 
generate a first model of expected software usage (i.e., “Usage Model”, see Fig.1, item 138) based on the data corresponding to events occurring in the at least one of the development environment or the testing environment (i.e., “indicates an expected set of states of the application and transitions between the states during execution of the application”, see paragraph [0002]); and 

generate [a second model of] actual software usage (i.e., “metrics”, see Fig.4, step 402) based on the data corresponding to events occurring in the [production] environment (see Fig.4, step 402 - “Generate metrics regarding use of an application”); 

a model comparator (i.e., “Metrics Analyzer”, Fig.1, item 140) to compare the first model to [the second model] (Note – compare to metric) to identify a difference between the first model and the second model (see for example, paragraph [0033], “Metrics analyzer 140 may then compare metrics from metrics generator 136 to usage model 138 to determine whether the difference between the generated metrics and the expected states and transitions in usage model 138”); and 

[a correction generator to generate an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model].

Chu discloses directly comparing the first usage model with metric (instead of second model) (i.e., Fig.4, step 404), and the usage model is generated based on the metric (i.e., “a usage model generator 142 configured to generate a usage model 138 based on metrics”, see paragraph [0027]).

Chu does not explicitly disclose generating a second model based on the data/ metric in the production environment, or a correction generator to generate an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model.

However, Pulfer discloses: compare the first model to the second model (i.e., “comparing the models and destination of corresponding respective predefined objects of the first and second model, detecting differences in attributes of corresponding predefined objects and outputting the differences to a user.”, see Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pulfer into Chu to compare the first and second models/usage models. One would have been motivated to do so to detecting and outputting differences between the first usage model and second usage model as suggested by Pulfer (see for example, Abstract).
Chu does not explicitly disclose a correction generator to generate an actionable recommendation to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model.
However, Buck discloses the correction generator to generate an actionable recommendation (i.e., “…determine whether usage of the resource should be reduced”, and “Reduce usage of the resource”, see Fig.19, step 1930-1935) to adjust the at least one of the development environment or the testing environment to reduce the difference between the first model and the second model (i.e., “make resource adjustments as needed so that the resource will be available for the following context as specified by the contextual usage model”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Buck into the Chan and Pulfer. One would have been motivated to do so to “determine deviations between expected and actual use” and “make resource adjustments as needed so that the resource will be available” as suggested by Buck (i.e., see paragraph [0376], [0385] and Fig.19).

With respect to claims 2, 10, 16, and 22, Chu discloses:
including a metrics aggregator (i.e., “Analytics Data Aggregator”, see Fig.1, items 126) to consolidate the data corresponding to events occurring with respect to the software application in the at least one of the development environment or the testing environment, and the data corresponding to events occurring with respect to  the production environment (i.e., “an analytics data aggregator 126 configured to aggregate analytics data 124 according to any number of categories for analytics data 124…the geographic location of client devices, or the system configurations of the client devices”, see paragraph [0031]).

With respect to claim 3, Chu discloses:
including a multidimensional database (i.e., “database management system”, see paragraph [0053], “The apparatus can also include, in addition to hardware…a database management system”), but does not explicitly disclose using the database to store the data.
However, Chu further discloses storing data (“metrics”, see paragraph [0029], “metrics analyzer 140 may store metrics generated by metrics generator 136 in memory 114 until a connection is reestablished”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the database management system/multidimensional database to store the generated data/metrics. One would have been motivated to do so to use different implementation to store the generated data/metrics for later use as suggested by Chu (i.e., paragraph [0029]).


With respect to claim 4, Chu discloses:
including: a metric collector (i.e., “analytics service”, see item 104, Fig.1) to collect the data from the at least one of the development environment or the testing environment (i.e., “analytics service 104 shown in FIG.1 may generate a usage model using analytics data from any number of different client devices and provide the usage model to client device 102”, see paragraph [0042]); and 

a monitoring engine (i.e., “Metrics Generator”, see item 136, Fig.1) to collect the data from the production environment (i.e., “metrics generator 136 is a stand-alone application configured to monitor the execution of one or more of applications 134” see paragraph [0025] and. “Metrics generated by metrics generator 136 may include any information regarding the use of one or more of applications 134”, see paragraph [0026]).

With respect to claims 7, 13, 19, and 25, Chu discloses:
wherein the correction generator is to generate a graphical user interface including usage information (i.e., “A generated report may include text and/or graphical representations of the aggregated analytics data… a developer of the application may operate a computing device connected to network 106 to review a report generated by reporting module 132.”, see paragraph [0032]).

Claims 5, 11, 17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Pulfer and Buck, and in view of Huang (Huang et al., US2012/0047492A1)
With respect to claims 5, 11, 17, and 23, Chu discloses:
wherein the monitoring engine (see paragraph [0025-26], “metrics generator…monitor the execution of one or more of applications 134…Metrics generated by metrics generator 136 may include any information regarding the use of one or more of applications 134”) [includes a data collector to filter the data from the production environment to protect user privacy].
Chu does not explicitly disclose wherein the monitoring engine includes a data collector to filter the data from the production environment to protect user privacy.
However, Huang discloses a data collector (i.e. “script 104 or the like”, see Fig.1, item 104 and paragraph [0022]) to filter the data from the production environment to protect user privacy (i.e. “edit the collected data (for example, remove privacy or sensitive information)”, see paragraph [0022]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Huang’s sensitive information removing feature into Chu. One would have been motivated to do so to “help in preserving the security of the system whose data is being collected” as suggested by Huang (i.e., paragraph [0022]).

Claims 6, 12, 18, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Pulfer and Buck, and in view of Gil (Luis Gil, US5,550,941)
With respect to claims 6, 12, 18, and 24, Chu does not explicitly disclose:
[wherein the actionable recommendation] includes implementing a test case to test operation of the software application in at least one of the development environment or the testing environment.
However, Gil discloses implementing a test case (i.e., “a set of test cases”, see col.5, lines 2-3) to test operation of the software application in at least one of the development environment or the testing environment based on the usage model by building a usage profiler and generating a set of test cases (see, col.4, line 57 – col5, line 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gil’s test case generation into Chu to test/analyze the usage case in the usage model including the difference. One would have been motivated to do so to analyze and report the software system quality as suggested by Gil (see Abstract, “The end of the set of test cases is determined, and the method analyzes and reports the software system quality”).


Claims 8, 14, 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chu, Pulfer and Buck, and in view of Conti (Conti et al., US2018/0004642A1)
With respect to claims 8, 14, 20 and 28, Chu discloses:
wherein the usage information (i.e., “metrics” – “generate metrics regarding the use of one or more of applications 134”, see Fig.1, item 136 and paragraph [0025-26]) [includes a measure of test effectiveness between the first model and the second model].
	Chu does not explicitly disclose the usage information includes a measure of test effectiveness between the first model and the second model.
However, Conti discloses the usage information includes a measure of test effectiveness between the first model and the second model (i.e., “workload variance”, see paragraph [0047], “workload variance is a relatively good measure of test effectiveness”). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Conti with Chu to collect all usage information including the workload information as a measure of test effectiveness between the first model and the second model/metrics. One would have been motivated to do so to determine/measure test effectiveness as suggested by Conti (see for example, paragraph [0047], “test workload execution run facts data…workload variance is a relatively good measure of test effectiveness”)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baril et al., (US2015/0254162A1) discloses a method for N-Gram analysis of software behavior in production and testing environments;
Singh et al., (10,325,217B2) discloses a method for generating state predictive metrics based on Markov chain model from application operational state sequences.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZHENG WEI/Examiner, Art Unit 2192  


                                                                                                                                                                                                      /ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                01/15/2021